Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1, 3, 6, 8-9, 13, and 17 are currently amended.
3.	The objections to specification are overcome.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations with new matter in Claim 1 recites: “wherein each instance of the plurality of instances   Claim 9 and 17 have the same limitations as Claim 1 and are rejected for the same reasoning.
5.	Any claim not specifically mentioned has been included based on its dependency.
	
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurian (US 20190166172 A1), in view of Miloushev (US 20090234856 A1), in further view of Toews (US 20190149404 A1).
10.	 Regarding Claim 1, Kurian teaches receiving a request for a dataset from an input device (Kurian: [0012] and [0039] "In an exemplary embodiment, the system receives a plurality of data elements [acquire data] encapsulated in a plurality of sub-wrappers." Also, "Intake engine 150 may be configured to gather requests [request for dataset] received from clients 110 for further processing by other components of system 100.");
Generating a plurality of sub-requests for receiving a corresponding plurality of partial datasets of the dataset from the… server (Kurian: [0009] and [0014] "In some embodiments, the system is configured to gather a number of requests, encapsulate each of the requests in a wrapper, split each of the encapsulated requests into sub-requests that are encapsulated in sub-wrappers [partial datasets of dataset], group the encapsulated sub-requests based on some attributes, and send the groups of encapsulated sub-requests to relevant data repositories."   Also, "For example, splitting a request into sub-requests [generation plurality of sub-requests] may enable parallel processing of the sub-requests, thereby reducing processing time for the request. The splitting breaks down a large-size request into multiple small-size sub-requests [partial datasets].");
Transmitting the plurality of sub-requests to a corresponding plurality of instances of the avionics server, wherein each instance of the plurality of instances includes the dataset (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.");
Generating identifications for each of the plurality of partial datasets… (Kurian: [0009] and [0045] "The identifier associated with the wrapper may comprise a number of components, and each component of the identifier shares an aspect of the identifier [generate identifier]. Each component of the identifier is associated with a sub-wrapper of the wrapper."  Also, "An identifier 204 [generating identifications] associated with a wrapper 206 may comprise any identifying scheme including, but not limited to, an agent, a tag, a matrix, a string, a header, or a footer. In some embodiments, a wrapper 206 is split into a plurality of sub-wrappers 210 [plurality of partial data]. An identifier 204 associated with the wrapper may comprise a plurality of components 208, and each component of the identifier is associated with a sub-wrapper of the wrapper.");
Cross-checking the identifications for each of the plurality of partial datasets (Kurian: [0054] and [0068] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 [for each partial dataset] for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 608, requesting processing system 140 combines the first subset of data elements based on the unique association between the components of the first identifier [cross check identifications].")
Based on the cross-checking the identifications for each of the plurality of partial datasets, assembling the plurality of partial datasets into a single dataset (Kurian: [0051] "Combining engine 158 may then assign these data elements associated with the components of the identifier to a group. In some embodiments, combining engine 158 combines the data elements [assembled plurality of data] in the group associated with the components of the identifier... Combining engine 158 may then combine the three data elements [assemble into single dataset] by attaching the second data element to the first data element, and attaching the third data element to the second data element. This allows the system not to temper with the data elements but still have an ability to reassemble the data elements encapsulated in the sub-wrappers.");
Determining an identification of the assembled single dataset (Kurian: [0012] "The system may continue identifying any other data elements associated with components of the first identifier and assign the identified data elements to the first group of data elements. Then, the system combines the first group of data elements based a unique association between the components of the first identifier [identifier of assembled single dataset].");
Cross-checking the identification of the… dataset with the identifications for each of the plurality of partial datasets (Kurian: [0052], [0054], and [0072] "In one exemplary embodiment, combining engine 158 combines two or more data elements 304 encapsulated in sub-wrappers 306 in response to two or more sub-requests 212 of a request 202. Detaching engine 160 may remove the sub-wrappers from these data elements. Note that detaching engine 160 does not temper with the data within the data elements. This allows the system to have an ability to reassemble the data elements encapsulated in the sub-wrappers, while not tampering with the data within the data elements."  Also, "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 616, requesting processing system 140 sends the combined first subset of data element [after identification] to a first requestor that requested these data elements.") 
And… transmitting the single dataset to the input device (Kurian: [0011] and [0012] "The system described in the present application further provides a technical solution that enables the system to group and combine requested data elements, while securing the data elements during storage and transmission [transmit single dataset] over the network."  Also, “The system may subsequently remove the sub-wrappers from the data elements in the first group of data elements [single dataset], and send [transmit] the combined first group of data elements to a relevant requestor [input device].”).
Kurian fails to explicitly teach a computer-implemented method for acquiring data from an avionics server; generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset; and cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets.
However, in the same field of endeavor, Miloushev teaches a computer-implemented method for acquiring data from an avionics server (Miloushev: [0028] "The file switch distributes user files among multiple file servers [avionic server] using aggregated file, transaction and directory mechanisms. The file switch supports caching of a particular aggregated data file either locally in a client computer or in the file switch in accordance with the exclusivity level of an opportunistic lock granted to the entity that requested caching. The opportunistic lock can be obtained either on the individual data files stored in the file servers or on the metadata files that contain the location of each individual data files in the file servers [acquiring data].").
Kurian and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev to use an avionics server because it provides the benefit of use in different applications.
Kurian and Miloushev fail to explicitly teach generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset; and cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets.
Toews teaches generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset (Toews: [0033] "This data is then provided either as a unique new identifier source [generate identifications] to a dataset provided (if required to be sent back to the client) or as the original data set. The client to access the dataset just provides the requested request with the unique ID to perform an FMS modification in operation and uses the previously stored dataset in the database [based on whole dataset] (by providing the unique ID as part of the initial request)."); 
Determining an identification of the assembled single dataset; cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets; and based on the cross-checking the identifications of the assembled single dataset, transmitting the single dataset to the input device (Toews: [0032] and [0065] "In an exemplary example, the connected FMS stored the data set in memory and the proceeds to securely transfer the data set via the client to another FMS with the FMS in operation so there is no loss of functionality as the data set is received or buffered, validated [cross checking] for determinations of integrity of the data set, and then executed by the receiving FMS."  Also, "Within a given API, each resource object's type and id pair identifies a single [identifies assembled single dataset], unique resource which in this instance is the dataset 1 ID of the dataset1 425. The FMS service 420 executes the request, saves the Dataset 1 state, sends the response back to the client application 405 and the JSON response 435 includes the dataset 1 [transmit single dataset].").
Kurian, Miloushev, and Toews are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev and Toews to check identifications because it provides to the benefit of consistency of data transmission.
Regarding Claim 2, Kurian, Miloushev, and Toews remains as applied above in Claim 1, and further, Miloushev teaches determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server (Miloushev: [0178] and [0191] "The path names 901, 902 and 903 of incoming file requests, such as file open requests, initiated by a network client are compared to the name-mapping rules in the first column (preferably the comparison is done either by matching longest prefixes first, or by applying the rules in a predefined order of priority, so that overlapping pathnames can be specified). If a match is found [synchronization], the matching portion of the file base path is replaced with the name from the second column and the request is forwarded [transmit request] to the new path for processing."  Also, "When a client initiates a file write transaction, the switch aggregates the transaction by replicating the user data into all of the member transactions. As a result, all member files 1001 through 1004 are updated synchronously [synchronization with each other] with the same data.");
And upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server (Miloushev: [0172] "To achieve this objective, the file switch preferably aggregates all operations of one or more network file protocols in such a way that clients connected to the switch will not be able to distinguish its operation from the operation of a single network file server [not synchronized]. This requires the switch to aggregate all entities [single data request] exposed by a typical network file protocol, in particular, the file system namespace, directories, and files.").
12.	Regarding Claim 3, Kurian, Miloushev, and Toews remains as applied above in Claim 1, and further, Kurian teaches cross-checking the identifications for each of the plurality of partial datasets by determining whether the identifications of said each of the plurality of partial datasets are identical, Kurian: [0054] and  [0075] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency [identical] and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 710, requesting processing system 140 determines whether the two identifier components are related [data is identical]. At step 712, upon determining that the two identifier components are related to a same identifier, requesting processing system 140 assigns the subsequent data element to a first subset of data elements with the first data element...At step 716...requesting processing system 140 combines the first subset [single dataset] of data elements [assembles data] based on an association between their identifier components.");
And upon determining the identifications are not identical, re-generating the plurality of sub-requests for transmitting to the plurality of sub-requests to the plurality of instances of the avionics server (Kurian: [0075] "At step 706, requesting processing system 140 identifies a subsequent data element (e.g., 304-3) [re-generate sub-requests] encapsulated in a subsequent sub-wrapper (e.g., 306-3). The subsequent sub-wrapper may be associated with a subsequent identifier component (e.g., 302-3)....At step 714, requesting processing system 140 determines whether all the data elements have been exhausted for the comparison [not identical].").
13.	Regarding Claim 4, Kurian, Miloushev, and Toews remains as applied above in Claim 1, and further, Kurian teaches transmitting the number of the plurality of sub-requests to corresponding plurality of instances of the avionics server (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.").
Kurian fails to teach receiving a distribution ratio from a rule database; and determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database;
	However, in the same field of endeavor, Miloushev teaches receiving a distribution ratio from a rule database (Miloushev: [0190] "With this mechanism, if multiple clients try to read the same file 1000, the file switch will direct their transactions to different member servers at random (or in accordance with predefined criteria, such as load balancing criteria [rule database]). The switch thus balances the load [distribution ratio] among these file servers."); 
Determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database (Miloushev: [0156] "A number of stripes field 805 [determine number] for indicating the number of stripes [plurality of sub-requests] into which the corresponding user file has been divided [based on distribution ratio].");
Kurian, Miloushev, and Toews are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev and Toews to distribute data because it provides the benefit of improved efficiency by performing distributed data acquisition.
14.	Regarding Claim 5, Kurian, Miloushev, and Toews remains as applied above in Claim 4, and further, Miloushev teaches dynamically generating a new distribution ratio based on at least one of avionics data parameters and user parameters (Miloushev: [0100] "And preferably on administrator's request, the file switches redistribute [generating new distribution ratio] the files and their data across all file servers, including the newly added ones, thus extending both the capacity and the performance of the file system.  In case the administrator wishes to remove one or more file servers from a NAS array, the administrator can request that a file switch free up specified servers [user parameters] (by redistributing the files to the file servers that remain in the NAS array).");
Miloushev: [0100] "Upon completion of that process, the file switches notifies the administrator [updates new distribution ratio] that the selected file servers are free and can be removed without data loss.").
15.	Regarding Claim 6, Kurian, Miloushev, and Toews remains as applied above in Claim 4, and further, Miloushev teaches the distribution ratio is based on at least one of a type of data, a volume of data, redundancy management states, phases of flights, a user location, and workloads of the plurality of instances of the avionics server (Miloushev: [0206] "In this way, different files can be aggregated in different ways [distribution ratio] using different combinations of striping, mirroring [redundancy] and other data aggregation techniques to achieve optimal balance between performance, storage utilization and the desired level of data availability [workloads].").
16.	Regarding Claim 7, Kurian, Miloushev, and Toews remains as applied above in Claim 1, and further, Miloushev teaches the plurality of instances of the avionics server is synchronized with each other based on a redundancy management strategy (Miloushev: [0391] "At block 2602, the redundant metavolume controller (RMC) [redundancy management strategy] receives a request from a file aggregator to access the redundant metavolumes stored in a group of metaservers [instances].").
17.	Regarding Claim 8, Kurian, Miloushev, and Toews remains as applied above in Claim 1, and further, Kurian teaches assigning another identification to the single dataset; cross-checking the identification of the… dataset by comparing said another identification to the identifications of said each of the plurality of partial datasets (Kurian: [0075] "At step 708, requesting processing system 140 compares the two identifier components [cross checking identification, comparing another identification]. At step 710, requesting processing system 140 determines whether the two identifier components are related.");
Upon determining said another identification and the identifications are identical, transmitting the single dataset to the input device (Kurian: [0075] "At step 710, requesting processing system 140 determines whether the two identifier components are related [data is identical]. At step 712, upon determining that the two identifier components are related to a same identifier, requesting processing system 140 assigns the subsequent data element to a first subset of data elements with the first data element...At step 716...requesting processing system 140 combines the first subset [single dataset] of data elements based on an association between their identifier components.");
And upon determining said another identification and the identification are not identical, re-generating the plurality of sub-requests for transmitting to the plurality of instances of the avionics server (Kurian: [0075] "At step 706, requesting processing system 140 identifies a subsequent data element (e.g., 304-3) [re-generate sub-requests] encapsulated in a subsequent sub-wrapper (e.g., 306-3). The subsequent sub-wrapper may be associated with a subsequent identifier component (e.g., 302-3)....At step 714, requesting processing system 140 determines whether all the data elements have been exhausted for the comparison [not identical].").
Kurian fails to explicitly teach cross-checking the identification of the assembled single dataset.
However, in the same field of endeavor, Toews teaches cross-checking the identification of the assembled single dataset (Toews: [0032] and [0065] "In an exemplary example, the connected FMS stored the data set in memory and the proceeds to securely transfer the data set via the client to another FMS with the FMS in operation so there is no loss of functionality as the data set is received or buffered, validated [cross checking] for determinations of integrity of the data set, and then executed by the receiving FMS."  Also, "Within a given API, each resource object's type and id pair identifies a single [identifies assembled single dataset], unique resource which in this instance is the dataset 1 ID of the dataset1 425. The FMS service 420 executes the request, saves the Dataset 1 state, sends the response back to the client application 405 and the JSON response 435 includes the dataset 1 [transmit single dataset].").
Kurian, Miloushev, and Toews are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev and Toews to check identifications because it provides to the benefit of consistency of data transmission.
18.	Regarding Claim 9, Kurian teaches a memory storing instructions; and one or more processors configured to execute the instructions to perform operations including (Kurian: [0012], [0029], and [0038] "In an exemplary embodiment, the system receives a plurality of data elements [acquire data] encapsulated in a plurality of sub-wrappers."  Also, "Any suitable component of system 100 may include a processor, interface, logic, memory, or other suitable element."  Also, "In some embodiments, memory 146 comprises one or more disks, tape drives, or solid-state drives, and may be used as an over-flow data storage device, to store programs when such programs are selected for execution, and to store instructions and data that are read during program execution."):
Receiving a request for a dataset from an input device (Kurian: [0039] "Intake engine 150 may be configured to gather requests [receive request for dataset] received from clients 110 for further processing by other components of system 100.");
Generating a plurality of sub-requests for receiving a corresponding plurality of partial datasets of the dataset from the… server (Kurian: [0009] and [0014] "In some embodiments, the system is configured to gather a number of requests, encapsulate each of the requests in a wrapper, split each of the encapsulated requests into sub-requests that are encapsulated in sub-wrappers [partial datasets of dataset], group the encapsulated sub-requests based on some attributes, and send the groups of encapsulated sub-requests to relevant data repositories."   Also, "For example, splitting a request into sub-requests [generation plurality of sub-requests] may enable parallel processing of the sub-requests, thereby reducing processing time for the request. The splitting breaks down a large-size request into multiple small-size sub-requests [partial datasets].");
Transmitting the plurality of sub-requests to a corresponding plurality of instances of the avionics server, wherein each instance of the plurality of instances includes the dataset (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.");
Generating identifications for each of the plurality of partial datasets… (Kurian: [0009] and [0045] "The identifier associated with the wrapper may comprise a number of components, and each component of the identifier shares an aspect of the identifier [generate identifier]. Each component of the identifier is associated with a sub-wrapper of the wrapper."  Also, "An identifier 204 [generating identifications] associated with a wrapper 206 may comprise any identifying scheme including, but not limited to, an agent, a tag, a matrix, a string, a header, or a footer. In some embodiments, a wrapper 206 is split into a plurality of sub-wrappers 210 [plurality of partial data]. An identifier 204 associated with the wrapper may comprise a plurality of components 208, and each component of the identifier is associated with a sub-wrapper of the wrapper.");
Cross-checking the identifications for each of the plurality of partial datasets (Kurian: [0054] and [0068] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 [for each partial dataset] for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 608, requesting processing system 140 combines the first subset of data elements based on the unique association between the components of the first identifier [cross check identifications].")
Based on the cross-checking the identifications for each of the plurality of partial datasets, assembling the plurality of partial datasets into a single dataset (Kurian: [0051] "Combining engine 158 may then assign these data elements associated with the components of the identifier to a group. In some embodiments, combining engine 158 combines the data elements [assembled plurality of data] in the group associated with the components of the identifier... Combining engine 158 may then combine the three data elements [assemble into single dataset] by attaching the second data element to the first data element, and attaching the third data element to the second data element. This allows the system not to temper with the data elements but still have an ability to reassemble the data elements encapsulated in the sub-wrappers.");
Determining an identification of the assembled single dataset (Kurian: [0012] "The system may continue identifying any other data elements associated with components of the first identifier and assign the identified data elements to the first group of data elements. Then, the system combines the first group of data elements based a unique association between the components of the first identifier [identifier of assembled single dataset].");
Cross-checking the identification of the… dataset with the identifications for each of the plurality of partial datasets (Kurian: [0052], [0054], and [0072] "In one exemplary embodiment, combining engine 158 combines two or more data elements 304 encapsulated in sub-wrappers 306 in response to two or more sub-requests 212 of a request 202. Detaching engine 160 may remove the sub-wrappers from these data elements. Note that detaching engine 160 does not temper with the data within the data elements. This allows the system to have an ability to reassemble the data elements encapsulated in the sub-wrappers, while not tampering with the data within the data elements."  Also, "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 616, requesting processing system 140 sends the combined first subset of data element [after identification] to a first requestor that requested these data elements.") 
And… transmitting the single dataset to the input device (Kurian: [0011] and [0012] "The system described in the present application further provides a technical solution that enables the system to group and combine requested data elements, while securing the data elements during storage and transmission [transmit single dataset] over the network."  Also, “The system may subsequently remove the sub-wrappers from the data elements in the first group of data elements [single dataset], and send [transmit] the combined first group of data elements to a relevant requestor [input device].”).
Kurian fails to explicitly teach a computer system for acquiring data of an avionics server; generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset; and cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets.
However, in the same field of endeavor, Miloushev teaches a computer system for acquiring data of an avionics server (Miloushev: [0028] "The file switch distributes user files among multiple file servers [avionic server] using aggregated file, transaction and directory mechanisms. The file switch supports caching of a particular aggregated data file either locally in a client computer or in the file switch in accordance with the exclusivity level of an opportunistic lock granted to the entity that requested caching. The opportunistic lock can be obtained either on the individual data files stored in the file servers or on the metadata files that contain the location of each individual data files in the file servers [acquiring data].").
Kurian and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev to use an avionics server because it provides the benefit of use in different applications.
Kurian and Miloushev fail to explicitly teach generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset; and cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets.
However, in the same field of endeavor, Toews teaches generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset (Toews: [0033] "This data is then provided either as a unique new identifier source [generate identifications] to a dataset provided (if required to be sent back to the client) or as the original data set. The client to access the dataset just provides the requested request with the unique ID to perform an FMS modification in operation and uses the previously stored dataset in the database [based on whole dataset] (by providing the unique ID as part of the initial request)."); 
Determining an identification of the assembled single dataset; cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets; and based on the cross-checking the identifications of the assembled single dataset, transmitting the single dataset to the input device (Toews: [0032] and [0065] "In an exemplary example, the connected FMS stored the data set in memory and the proceeds to securely transfer the data set via the client to another FMS with the FMS in operation so there is no loss of functionality as the data set is received or buffered, validated [cross checking] for determinations of integrity of the data set, and then executed by the receiving FMS."  Also, "Within a given API, each resource object's type and id pair identifies a single [identifies assembled single dataset], unique resource which in this instance is the dataset 1 ID of the dataset1 425. The FMS service 420 executes the request, saves the Dataset 1 state, sends the response back to the client application 405 and the JSON response 435 includes the dataset 1 [transmit single dataset].").
Kurian, Miloushev, and Toews are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev and Toews to check identifications because it provides to the benefit of consistency of data transmission.
20.	Regarding Claim 10, Kurian, Miloushev, and Toews remains as applied above in Claim 9, and further, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in synchronization with each other, transmitting the plurality of sub-requests to the plurality of instances of the avionics server (Miloushev: [0178] and [0191] "The path names 901, 902 and 903 of incoming file requests, such as file open requests, initiated by a network client are compared to the name-mapping rules in the first column (preferably the comparison is done either by matching longest prefixes first, or by applying the rules in a predefined order of priority, so that overlapping pathnames can be specified). If a match is found [synchronization], the matching portion of the file base path is replaced with the name from the second column and the request is forwarded [transmit request] to the new path for processing." Also, "When a client initiates a file write transaction, the switch aggregates the transaction by replicating the user data into all of the member transactions. As a result, all member files 1001 through 1004 are updated synchronously [synchronization with each other] with the same data.");
And upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics Miloushev: [0172] "To achieve this objective, the file switch preferably aggregates all operations of one or more network file protocols in such a way that clients connected to the switch will not be able to distinguish its operation from the operation of a single network file server [not synchronized]. This requires the switch to aggregate all entities [single data request] exposed by a typical network file protocol, in particular, the file system namespace, directories, and files.").
21.	Regarding Claim 11, Kurian, Miloushev, and Toews remains as applied above in Claim 9, and further, Kurian teaches transmitting the number of the plurality of sub-requests to corresponding plurality of instances of the avionics server (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.").
	Kurian fails to teach the one or more processor configured to execute the instructions to perform operations further including: receiving a distribution ratio from a rule database; and determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database;
	However, in the same field of endeavor, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: receiving a distribution ratio from a rule database (Miloushev: [0190] "With this mechanism, if multiple clients try to read the same file 1000, the file switch will direct their transactions to different member servers at random (or in accordance with predefined criteria, such as load balancing criteria [rule database]). The switch thus balances the load [distribution ratio] among these file servers.");
Determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database (Miloushev: [0156] "A number of stripes field 805 [determine number] for indicating the number of stripes [plurality of sub-requests] into which the corresponding user file has been divided [based on distribution ratio].");
Kurian, Miloushev, and Toews are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev and Toews to distribute data because it provides the benefit of improved efficiency by performing distributed data acquisition.
22.	Regarding Claim 12, Kurian, Miloushev, and Toews remains as applied above in Claim 11, and further, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: dynamically generating a new distribution ratio based on at least one of avionics data parameters and user parameters (Miloushev: [0100] "And preferably on administrator's request, the file switches redistribute [generating new distribution ratio] the files and their data across all file servers, including the newly added ones, thus extending both the capacity and the performance of the file system.  In case the administrator wishes to remove one or more file servers from a NAS array, the administrator can request that a file switch free up specified servers [user parameters] (by redistributing the files to the file servers that remain in the NAS array).");
And updating the rule database with the new distribution ratio (Miloushev: [0100] "Upon completion of that process, the file switches notifies the administrator [updates new distribution ratio] that the selected file servers are free and can be removed without data loss.").
23.	Regarding Claim 13, Kurian, Miloushev, and Toews remains as applied above in Claim 11, and further, Miloushev teaches the one or more processor configured to execute the instructions to perform operations further including: wherein the distribution ratio is based on at least one of a type of data, a volume of data, redundancy management states, phases of flights, a user location, and workloads of the plurality of instances of the avionics server (Miloushev: [0206] "In this way, different files can be aggregated in different ways [distribution ratio] using different combinations of striping, mirroring [redundancy] and other data aggregation techniques to achieve optimal balance between performance, storage utilization and the desired level of data availability [workloads].") .
24.	Regarding Claim 14, Kurian, Miloushev, and Toews remains as applied above in Claim 9, and further, Toews teaches the input device is an electronic flight bag or a pilot information display (Toews: [0036] "Cloud based applications such as the connected FMS and remote input of data for flight management modeling and use may be used to counter such affects. For example, data sets for flight management can be used in conjunction with avionic control systems for a host of applications to aid the pilot in flight operations with systems that include but are not limited to the cockpit display systems, Flight Management Systems, Enhanced Ground Proximity Warning System (EGPWS), Traffic Collision Avoidance System TCAS, Weather or RADAR Systems, EFB devices, etc.")
25.	Regarding Claim 15, Kurian, Miloushev, and Toews remains as applied above in Claim 9, and further, Toews teaches the avionics server may be provided on a flight management system or a connected flight management system service (Toews: [0031] "The connected FMS relies on a database to capture embedded FMS internal data after each operation in the flight plan and provides a snapshot of a data set of a particular instance in the flight plan. This database of the data sets is stored at a cloud-based server in remote communication with the client of connected FMS.").
26.	Regarding Claim 16, Kurian, Miloushev, and Toews remains as applied above in Claim 9, and further, teaches the plurality of instances of the avionics server comprises at least one of a master instance, a spare instance, and a standby instance (Kurian: [0031] "In some embodiments, data store 120 comprises one or more data repositories 122 [instances] (e.g., 122-1 [master instance], 122-2 [spare instance], 122-3 [standby instance]), which may be of different types or the same type.").
27.	Regarding Claim 17, Kurian teaches a non-transitory computer-readable medium storing instruction… (Kurian: [0012], [0038], and [Claim 10] “"In an exemplary embodiment, the system receives a plurality of data elements [acquire data] encapsulated in a plurality of sub-wrappers."  Also, "Memory 146 may comprise any one or a combination of volatile or non-volatile local or remote devices suitable for storing information."  Also, “A non-transitory computer-readable medium comprising logic for processing data requests...”):
Receiving a request for a dataset from an input device (Kurian: [0039] "Intake engine 150 may be configured to gather requests [receive request for dataset] received from clients 110 for further processing by other components of system 100."); 
Generating a plurality of sub-requests for receiving a corresponding plurality of partial datasets of the dataset from the… server (Kurian: [0009] and [0014] "In some embodiments, the system is configured to gather a number of requests, encapsulate each of the requests in a wrapper, split each of the encapsulated requests into sub-requests that are encapsulated in sub-wrappers [partial datasets of dataset], group the encapsulated sub-requests based on some attributes, and send the groups of encapsulated sub-requests to relevant data repositories."   Also, "For example, splitting a request into sub-requests [generation plurality of sub-requests] may enable parallel processing of the sub-requests, thereby reducing processing time for the request. The splitting breaks down a large-size request into multiple small-size sub-requests [partial datasets].");
Transmitting the plurality of sub-requests to a corresponding plurality of instances of the avionics server, wherein each instance of the plurality of instances includes the dataset (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.");
Generating identifications for each of the plurality of partial datasets… (Kurian: [0009] and [0045] "The identifier associated with the wrapper may comprise a number of components, and each component of the identifier shares an aspect of the identifier [generate identifier]. Each component of the identifier is associated with a sub-wrapper of the wrapper."  Also, "An identifier 204 [generating identifications] associated with a wrapper 206 may comprise any identifying scheme including, but not limited to, an agent, a tag, a matrix, a string, a header, or a footer. In some embodiments, a wrapper 206 is split into a plurality of sub-wrappers 210 [plurality of partial data]. An identifier 204 associated with the wrapper may comprise a plurality of components 208, and each component of the identifier is associated with a sub-wrapper of the wrapper.");
Cross-checking the identifications for each of the plurality of partial datasets (Kurian: [0054] and [0068] "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 [for each partial dataset] for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 608, requesting processing system 140 combines the first subset of data elements based on the unique association between the components of the first identifier [cross check identifications].")
Based on the cross-checking the identifications for each of the plurality of partial datasets, assembling the plurality of partial datasets into a single dataset (Kurian: [0051] "Combining engine 158 may then assign these data elements associated with the components of the identifier to a group. In some embodiments, combining engine 158 combines the data elements [assembled plurality of data] in the group associated with the components of the identifier... Combining engine 158 may then combine the three data elements [assemble into single dataset] by attaching the second data element to the first data element, and attaching the third data element to the second data element. This allows the system not to temper with the data elements but still have an ability to reassemble the data elements encapsulated in the sub-wrappers.");
Determining an identification of the assembled single dataset (Kurian: [0012] "The system may continue identifying any other data elements associated with components of the first identifier and assign the identified data elements to the first group of data elements. Then, the system combines the first group of data elements based a unique association between the components of the first identifier [identifier of assembled single dataset].");
Cross-checking the identification of the… dataset with the identifications for each of the plurality of partial datasets (Kurian: [0052], [0054], and [0072] "In one exemplary embodiment, combining engine 158 combines two or more data elements 304 encapsulated in sub-wrappers 306 in response to two or more sub-requests 212 of a request 202. Detaching engine 160 may remove the sub-wrappers from these data elements. Note that detaching engine 160 does not temper with the data within the data elements. This allows the system to have an ability to reassemble the data elements encapsulated in the sub-wrappers, while not tampering with the data within the data elements."  Also, "An examination engine may be configured to examine a request 202, a sub-request 212, or a data element 304 for consistency and/or integrity [cross check identifications]. In some embodiments, the examination engine may examine a request 202, a sub-request 212, or a data element 304 and find a data loss or data corruption."  Also, "At step 616, requesting processing system 140 sends the combined first subset of data element [after identification] to a first requestor that requested these data elements.") 
And… transmitting the single dataset to the input device (Kurian: [0011] and [0012] "The system described in the present application further provides a technical solution that enables the system to group and combine requested data elements, while securing the data elements during storage and transmission [transmit single dataset] over the network."  Also, “The system may subsequently remove the sub-wrappers from the data elements in the first group of data elements [single dataset], and send [transmit] the combined first group of data elements to a relevant requestor [input device].”).
	Kurian fails to teach when executed by one or more processors of a computer system, cause the computer system to perform a method of acquiring data from an avionics server; generating 
However, in the same field of endeavor, Miloushev teaches when executed by one or more processors of a computer system, cause the computer system to perform a method of acquiring data from an avionics server (Miloushev: [0028] "The file switch distributes user files among multiple file servers [avionic server] using aggregated file, transaction and directory mechanisms. The file switch supports caching of a particular aggregated data file either locally in a client computer or in the file switch in accordance with the exclusivity level of an opportunistic lock granted to the entity that requested caching. The opportunistic lock can be obtained either on the individual data files stored in the file servers or on the metadata files that contain the location of each individual data files in the file servers [acquiring data].").
Kurian and Miloushev are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev to use an avionics server because it provides the benefit of use in different applications.
Kurian and Miloushev fail to explicitly teach generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset; and cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets.
However, in the same field of endeavor, Toews teaches generating identifications for each of the plurality of partial datasets, wherein each identification of the identifications is generated based on the whole of the dataset (Toews: [0033] "This data is then provided either as a unique new identifier source [generate identifications] to a dataset provided (if required to be sent back to the client) or as the original data set. The client to access the dataset just provides the requested request with the unique ID to perform an FMS modification in operation and uses the previously stored dataset in the database [based on whole dataset] (by providing the unique ID as part of the initial request)."); 
Determining an identification of the assembled single dataset; cross-checking the identification of the assembled single dataset with the identifications for each of the plurality of partial datasets; and based on the cross-checking the identifications of the assembled single dataset, transmitting the single dataset to the input device (Toews: [0032] and [0065] "In an exemplary example, the connected FMS stored the data set in memory and the proceeds to securely transfer the data set via the client to another FMS with the FMS in operation so there is no loss of functionality as the data set is received or buffered, validated [cross checking] for determinations of integrity of the data set, and then executed by the receiving FMS."  Also, "Within a given API, each resource object's type and id pair identifies a single [identifies assembled single dataset], unique resource which in this instance is the dataset 1 ID of the dataset1 425. The FMS service 420 executes the request, saves the Dataset 1 state, sends the response back to the client application 405 and the JSON response 435 includes the dataset 1 [transmit single dataset].").
Kurian, Miloushev, and Toews are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev and Toews to check identifications because it provides to the benefit of consistency of data transmission.
28.	Regarding Claim 18, Kurian, Miloushev, and Toews remains as applied above in Claim 17, and further, Miloushev teaches determining whether the plurality of instances of the avionics server is in synchronization with each other; upon determining the plurality of instances of the avionics server is in Miloushev: [0178] and [0191] "The path names 901, 902 and 903 of incoming file requests, such as file open requests, initiated by a network client are compared to the name-mapping rules in the first column (preferably the comparison is done either by matching longest prefixes first, or by applying the rules in a predefined order of priority, so that overlapping pathnames can be specified). If a match is found [synchronization], the matching portion of the file base path is replaced with the name from the second column and the request is forwarded [transmit request] to the new path for processing.” Also, "When a client initiates a file write transaction, the switch aggregates the transaction by replicating the user data into all of the member transactions. As a result, all member files 1001 through 1004 are updated synchronously [synchronization with each other] with the same data.");
And upon determining the plurality of instances of the avionics server is not in synchronization with each other, transmitting a single dataset request to one of the plurality of instances of the avionics server (Miloushev: [0172] "To achieve this objective, the file switch preferably aggregates all operations of one or more network file protocols in such a way that clients connected to the switch will not be able to distinguish its operation from the operation of a single network file server [not synchronized]. This requires the switch to aggregate all entities [single data request] exposed by a typical network file protocol, in particular, the file system namespace, directories, and files.").
29.	Regarding Claim 19, Kurian, Miloushev, and Toews remains as applied above in Claim 17, and further, Kurian teaches transmitting the number of the plurality of sub-requests to corresponding plurality of instances of the avionics server (Kurian: [0014] "Transmission of the small-size sub-requests [plurality of sub-requests] to multiple data repositories [plurality of instances] over a network, instead of sending duplicates of the large-size request, facilitates conserving computing resources.").
Kurian fails to teach receiving a distribution ratio from a rule database; and determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database.
	However, in the same field of endeavor, Miloushev teaches receiving a distribution ratio from a rule database (Miloushev: [0190] "With this mechanism, if multiple clients try to read the same file 1000, the file switch will direct their transactions to different member servers at random (or in accordance with predefined criteria, such as load balancing criteria [rule database]). The switch thus balances the load [distribution ratio] among these file servers."); 
And determining a number of the plurality of sub-requests to transmit based on the distribution ratio in the rule database (Miloushev: [0156] "A number of stripes field 805 [determine number] for indicating the number of stripes [plurality of sub-requests] into which the corresponding user file has been divided [based on distribution ratio].").
Kurian, Miloushev, and Toews are considered to be analogous to the claim invention because they are in the same field of data processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurian to incorporate the teachings of Miloushev and Toews to distribute data because it provides the benefit of improved efficiency by performing distributed data acquisition.
30.	Regarding Claim 20, Kurian, Miloushev, and Toews remains as applied above in Claim 19, and further, Miloushev teaches dynamically generating a new distribution ratio based on at least one of avionics data parameters and user parameters; and updating the rule database with the new distribution ratio (Kurian: [0206] "In this way, different files can be aggregated in different ways [distribution ratio] using different combinations of striping, mirroring [redundancy] and other data aggregation techniques to achieve optimal balance between performance, storage utilization and the desired level of data availability [workloads].").

Response to Arguments
31.	Applicant’s arguments, see Pages 12-15, filed 2/15/2022, with respect to the rejection of Claims 1-20 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Toews (US 20190149404 A1) because the references teach generating identifications of a whole dataset and checks the identifications of the assembled dataset to transmit.

Prior Art
32.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Esposito (US 20180047294 A1)
Hosamani (US 20190362639 A1)
Jha (US 20150261824 A1)
Ueno (US 20180091532 A1)

Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663